Filed 4/28/21 DeVoid v. Broskowski CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 ANDREW DEVOID,                                                  D077734

           Plaintiff and Appellant,
                                                                 (Super. Ct. No. 37-2017-00005718
           v.                                                    -PR-TR-CTL)

 MICHAEL BROSKOWSKI, as
 Trustee, etc.,

           Defendant and Respondent.


         APPEAL from an order of the Superior Court of San Diego County,
Julia Craig Kelety, Judge. Affirmed.
         Law Offices of Barron E. Ramos and Barron E. Ramos for Plaintiff and
Appellant.
         Albence & Associates and David S. Pawlowski for Defendant and
Respondent.


                                                             I
                                               INTRODUCTION
         Andrew DeVoid (Andrew) filed a petition under Probate Code
section 850 requesting that his deceased grandparents’ assets be transferred
from the Thorpe G. DeVoid Trust (the 2004 trust), which designates Andrew
as a mere nominal beneficiary, to the Thorpe G. DeVoid and Lorraine O.

DeVoid Revocable Living Trust dated August 10, 1990 (the 1990 trust).1 No
party or witness can produce a copy of the 1990 trust or has ever read it.
However, Andrew claims the 1990 trust designates him as the sole
beneficiary entitled to inherit the entire estate. In the probate proceeding
below, Andrew attempted to prove the contents of the 1990 trust through
testimony that his grandparents orally described the 1990 trust to himself
and his mother before they passed away. The trial court found that Andrew
failed to establish the material terms of the 1990 trust and denied his
petition.
      We affirm the order denying Andrew’s petition.
                                       II
                               BACKGROUND
                                       A
      In 1990, Thorpe G. DeVoid (Thorpe) and his wife Lorraine O. DeVoid
(Lorraine) executed the 1990 trust. No one involved with this case can
produce a copy of the 1990 trust or has ever read it. However, it is
undisputed the 1990 trust was funded with community property acquired
during Thorpe and Lorraine’s decades-long marriage.
      Lorraine executed a pour-over will in addition to the 1990 trust. The
pour-over will governs the disposition of Lorraine’s interests in community
property not held in the 1990 trust, plus separate property in probate at the
time of Lorraine’s death. For those categories of property, the pour-over will
leaves all personal property to Thorpe and the residue of Lorraine’s estate to
the 1990 trust “to be held, administered and distributed according to the


1     Undesignated statutory references are to the Probate Code.
                                       2
terms of that trust and any amendments properly made to it, including
amendments … made after [Lorraine’s] death.”
      The pour-over will contains a pour-over savings provision which
establishes a contingency trust. The pour-over savings provision states that
in the event the disposition of Lorraine’s assets becomes “inoperative, in
whole or in part, whether because the [1990 trust] fails or has been revoked,
or for any other reason,” the terms of the 1990 trust will be incorporated by
reference into the pour-over will and the residue of Lorraine’s estate will be
left “to the Trustee of the trust, to be held, administrated and distributed
according to its terms.”
                                       B
      In 2003, Thorpe filed a petition in the trial court under section 3100
et seq. The petition requested an order: (1) transmuting all community
property in the 1990 trust to Thorpe’s separate property; and (2) finding that
Lorraine lacked capacity to consent to the transmutation. It stated the
community property assets consisted of the couple’s primary residence, then
valued at $475,000, and five bank accounts, then collectively valued at
$86,500. According to the petition, Lorraine’s mental faculties were
deteriorating and transmutation was necessary to safeguard the trust
property from medical liens. The court granted the petition, thus
transmuting the community property in the 1990 trust to Thorpe’s separate
property.
      When Thorpe filed the transmutation petition, he lodged, but did not
file, a copy of the 1990 trust. The current court file for the transmutation
proceeding does not contain a copy of the 1990 trust, presumably because the
lodged copy of the 1990 trust was destroyed or returned to the parties when
the transmutation proceeding concluded.


                                       3
                                       C
      In March 2004, Thorpe executed a revocation of declaration of trust,
which purportedly revoked the 1990 trust. At or about the same time, he
executed the 2004 trust, which he funded at least in part with the assets from
the 1990 trust. The 2004 trust designated Broskowski, a friend of Thorpe
and the respondent in this appeal, as trustee. The original distribution terms
of the 2004 trust are not apparent from the record but are not pertinent to
the appeal because, as will be discussed, the 2004 trust was later amended
and restated.
      In December 2004, Lorraine passed away.
      In March 2006, David DeVoid (David), Thorpe and Lorraine’s only
child, passed away. David was survived by Andrew, David’s only child and
Thorpe and Lorraine’s only grandchild.
      After David’s death, Thorpe amended and restated the 2004 trust
twice. The operative version of the 2004 trust provides that Andrew will
receive $2,000 after Thorpe’s death and the remainder of Thorpe’s estate will
be distributed to Broskowski.
      In August 2015, Thorpe passed away. After Thorpe’s death,
Broskowski liquidated much of Thorpe’s estate.
                                       D
      In February 2017, Andrew filed a petition under section 850 requesting
a transfer of assets from the 2004 trust to the 1990 trust or the contingency
trust referenced in Lorraine’s pour-over will. He also requested he be

appointed trustee of the 1990 trust or the contingency trust.2


2     For clarity, we note the section 850 petition should have sought the
transfer of assets from the trustee of the 1990 trust to the trustee of the
contingency trust.

                                       4
      Andrew alleged the transfer was warranted because he never received
statutorily-mandated notice of the transmutation proceeding in 2003.
According to Andrew, the failure to provide him notice rendered the
transmutation order void and required that the transmuted property be
transferred back to the 1990 trust or, to the extent Thorpe validly revoked
the 1990 trust, to the contingency trust set forth in Lorraine’s pour-over

will.3 Andrew stated he was unable to obtain a copy of the 1990 trust.
However, he described its alleged contents as follows: “The 1990 trust was to
provide for the surviving spouse with the remainder to flow to Thorpe and
Lori’s only child. [sic] David DeVoid (David), then to Petitioner Andrew
DeVoid should David predecease Thorpe and Lori.”
      During the hearing on Andrew’s petition, the court received testimony
from three witnesses—Andrew, Andrew’s mother, and Broskowski. Andrew
testified he never saw the 1990 trust, but he claimed he had a conversation
with Thorpe regarding the 1990 trust in or about 2000 or 2002, when Andrew
was a child. According to Andrew, Thorpe told him the 1990 trust was
funded with “[e]verything they owned. ... their whole livelihood,” and Thorpe
gave him a “very rough” understanding the assets were to be distributed as
follows: “[I]f [Lorraine died], it was to go to [Thorpe]. And then if he were to
die, it would go to [David]. And then from [David] to [Andrew] at the age of
25.” Additionally, Andrew testified he did not receive notice of the
transmutation proceeding.




3     The petition broadly requested a transfer of all of the “assets currently
held by the 2004 Trust,” not merely the share of the community property that
belonged to Lorraine prior to the transmutation order. In subsequent filings,
Andrew stated he sought a transfer only of the share of the community
property that belonged to Lorraine, which he valued at $280,750.
                                        5
      Andrew’s mother testified she never saw the 1990 trust, but she had a
conversation with Lorraine regarding the 1990 trust during which Lorraine
stated that “if anything happened to [David], then Andrew would be notified
because he [was] to get the trust at 25.” She testified she also had “sporadic”
conversations with Thorpe regarding the 1990 trust, “probably over 10, 15,
20” of them in total. According to Andrew’s mother, she understood from
these conversations that the 1990 trust was funded with “[e]verything they
owned, the house, all their belongings,” and the property would be disposed of
as follows: “David[] would be the sole owner of the trust… the heir to the
trust. And if anything happened to him … Andrew would get the trust …
when he turned 25.”
      Broskowski testified he never saw the 1990 trust and had no
discussions with Thorpe or Lorraine about the 1990 trust.
      After the hearing, the trial court denied the section 850 petition. It
found Andrew was statutorily entitled to receive notice of the transmutation
proceeding, which he did not receive. But it found the failure to give such
notice did not render the transmutation order void or voidable.
      On appeal, a divided panel of this court determined the failure to
provide Andrew notice of the transmutation hearing rendered the
transmutation order void. (DeVoid v. Broskowski (June 13, 2019, D073988)
[nonpub. opn.].) On that basis, we reversed the order denying the section 850
petition and remanded the matter for further proceedings. (Ibid.)
                                       E
      On remand, the trial court ordered the parties to file trial or deposition
testimony concerning the terms of the 1990 trust.
      Broskowski filed a brief to which he attached the trial testimony
previously discussed as well as excerpts from depositions of Andrew and his


                                       6
mother. During his deposition, Andrew stated he understood the property in
the 1990 trust “was supposed to stay in the family” based on his 2000 or 2002
conversation with Thorpe. He added that he also had a conversation with
Thorpe in 2014, during which Thorpe stated Andrew “would be well provided
for in his trust.” Andrew stated he “didn’t know specifics” about the trust.
Further, he stated Thorpe and Lorraine never told him whether the 1990
trust was revocable or whether they reserved the right to change their minds
regarding the disposition of their assets.
      In her deposition, Andrew’s mother stated she had a conversation with
Thorpe in 2010 or 2011, during which he stated Andrew would be “well taken
care of.” She stated she never saw the 1990 trust, there was “not a lot of
detail” concerning whether the 1990 trust was revocable, and she never had a
conversation with Thorpe or Lorraine regarding whether they could change
the beneficiaries of their estates.
      It is unclear from the appellate record whether Andrew filed a brief or
submitted any testimony concerning the terms of the 1990 trust.
      After a hearing, the trial court denied Andrew’s section 850 petition.
Although there was no copy of the 1990 trust, the court found that it was
“certain of one term of the 1990 trust,” namely that it permitted Thorpe to
revoke the trust insofar as it disposed of his own share of the community
property. The court cited the following evidence in support of its finding:
(1) the title of the 1990 trust included the adjective revocable in it; (2) in
March 2004, Thorpe executed a revocation of declaration of trust that
purported to revoke the 1990 trust; and (3) in the section 850 petition,
Andrew described the 1990 trust as revocable. Based on this finding, the
court denied the petition to the extent it sought a transfer of Thorpe’s portion
of the community property.


                                         7
      Concerning the disposition of Lorraine’s portion of the community
property, the court framed its role in the following terms: “[T]his court
concludes that the task before it as to Lorraine’s share is to consider the
extrinsic evidence; and then to determine whether such evidence establishes
Lorraine’s testamentary intent by clear and convincing evidence.” The court
noted that Andrew and his mother had not read the 1990 trust and admitted
they lacked specifics and details about it. The court then found that
“[w]ithout those specific details, [it] was left to speculate and to create out of
whole cloth the distribution scheme under the [1990] Trust.”
      The court noted, for example, that there are several types of trusts
married persons can establish for estate planning purposes, including
dynasty trusts, A/B split trusts, revocable living trusts, and disclaimer trusts.
The court opined that Andrew might be a beneficiary entitled to inherit
under some of these types of trusts, but not others. Further, the court found
that Andrew might not be entitled to inherit anything under the 1990 trust if
it contained other common trust provisions, such as a power of appointment.
Given these myriad possibilities, the court found it was “not possible for the
court to conclude that Andrew inherited all or part of Lorraine’s share under
the 1990 trust, either by clear and convincing evidence or some lesser
standard. … [Andrew’s] recollection that the trust would stay ‘in the family’
[was] inadequate to fill in the gaps of the missing estate plan.”
      The court also rejected Andrew’s contention that Lorraine’s portion of
the community property should be transferred to the contingency trust
referenced in Lorraine’s pour-over will. In relevant part, the court reasoned
as follows: “[T]he court has insufficient evidence to ascertain what the terms
of this ‘contingency trust’ would be. If the court cannot determine the terms




                                         8
of the 1990 trust, it is in no better position to determine the terms of the
contingency trust under the pour[-]over will.”
      Because the trial court was unable to determine the terms of the 1990
trust or the contingency trust, it found the residue of Lorraine’s estate passed
upon Lorraine’s death to Thorpe by intestacy. The court reasoned that
because the assets “belonged to Thorpe through intestacy,” he “was free to
create his own estate plan thereafter, and he did so.” On these grounds, the
court denied Andrew’s petition in its entirety.
                                       III
                                 DISCUSSION
                                        A
                              Standard of Review
      The trial court’s order is presumed to be correct and Andrew, as the
appellant, bears the burden of establishing error. (See Jameson v. Desta
(2018) 5 Cal.5th 594, 608–609.) If the order is correct under any theory, we
“will affirm it regardless of the trial court’s reasoning.” (Young v. Fish and
Game Com. (2018) 24 Cal.App.5th 1178, 1192–1193.)
      We apply de novo review to questions of law and mixed questions of law
and fact where legal issues predominate. (Harustak v. Wilkins (2000) 84
Cal.App.4th 208, 212.) We review for substantial evidence questions of fact
and mixed questions of law and fact where application of the law is
essentially factual in nature. (Estate of Teel (1944) 25 Cal.2d 520, 526–527;
Harustak, at p. 213.) Where the trial court made no express findings on
disputed issues of fact, “we infer that it made every implied factual finding
necessary to support its order and review those implied findings for
substantial evidence.” (Chin v. Advanced Fresh Concepts Franchise Corp.
(2011) 194 Cal.App.4th 704, 708 (Chin).) Where the issue on appeal turns on


                                        9
a failure of proof at trial, we ask “ ‘whether the evidence compels a finding in
favor of the appellant as a matter of law. [Citations.] Specifically, the
question becomes whether the appellant’s evidence was (1) “uncontradicted
and unimpeached” and (2) “of such a character and weight as to leave no
room for a judicial determination that it was insufficient to support a
finding.” ’ ” (Sonic Manufacturing Technologies, Inc. v. AAE Systems, Inc.
(2011) 196 Cal.App.4th 456, 466.)
                                        B
                                   Section 850
      Andrew filed the petition at issue under section 850. Section 850 states
in relevant part that an interested party may file a petition “[w]here [a]
trustee is in possession of, or holds title to, real or personal property, and the
property, or some interest, is claimed to belong to another.” (§ 850,
subd. (a)(3)(A).) A petitioner under section 850 is entitled to discovery from
interested persons. (§§ 851, subd. (a), 851.1.) If, after a hearing, the court is
“satisfied that a conveyance, transfer, or other order should be made, the
court shall make an order authorizing and directing … the person having
title to or possession of the property[] to execute a conveyance or transfer to
the person entitled thereto, or granting other appropriate relief.” (§ 856.)
This statutory scheme “provides the probate court with a mechanism to
determine rights in property belonging to a decedent or to someone else.”
(Estate of Kraus (2010) 184 Cal.App.4th 103, 117–118.)
      As the petitioner, Andrew bore the burden of establishing that the
assets held by the trustee of the 2004 trust belonged to someone else. (See
Estate of Della Sala (1999) 73 Cal.App.4th 463, 469–470 [“Issues of fact in
probate proceedings are to be tried in conformity with the rules of practice in
civil actions. [Citation.] A party in a civil action has the burden of proof as to


                                        10
each fact essential to his claim for relief.”]; Evid. Code, § 500 [“Except as
otherwise provided by law, a party has the burden of proof as to each fact the
existence or nonexistence of which is essential to the claim for relief or
defense that he is asserting.”].) In particular, he bore the burden of
establishing that the assets should be transferred to the trustee of the 1990
trust or the trustee of the contingency trust.
                                        C
             The Trial Court Did Not Err in Denying the Petition
      Andrew urges us to reverse the trial court’s order for two alternative
reasons. First, he contends Thorpe had no authority to revoke the 1990 trust
insofar as it disposed of Lorraine’s share of the community property. Under
this theory, Andrew argues that Lorraine’s share of the community property
must be transferred to the 1990 trust. In the alternative, Andrew claims that
to the extent Thorpe validly revoked the 1990 trust, the contingency trust
referenced in Lorraine’s pour-over will kicked in and governed the disposition
of her share of the community property. Under this theory, Andrew asserts
that Lorraine’s share of the community property must be transferred to the

contingency trust.4
      The trial court declined to transfer the property at issue to either the
trustee of the 1990 trust or the trustee of the contingency trust, finding that
Andrew did not establish the terms of those trusts by any standard of proof.
Because the material terms of the trusts were uncertain, the court concluded
Lorraine’s share of the community property passed to Thorpe through
intestacy upon her death, at which point Thorpe was permitted to dispose of
the property as he desired. As we will explain, the court did not err in


4     Andrew does not contend the trial court erred in denying the petition to
the extent it sought a transfer of Thorpe’s share of the community property.
                                        11
finding the 1990 trust and the contingency trust were void for uncertainty or
in finding the property at issue passed to Thorpe upon Lorraine’s death.
      “The essential necessary elements of a valid trust are (1) a trust intent
(§ 15201); (2) trust property (§ 15202); (3) trust purpose (§ 15203); and (4) a
beneficiary (§ 15205).” (Dudek v. Dudek (2019) 34 Cal.App.5th 154, 164.) No
particular language or terminology is necessary to establish a trust. (Higgins
v. Higgins (2017) 11 Cal.App.5th 648, 661.) However, a trust “ ‘must be
reasonably certain in its material terms ….’ ” (Lefrooth v. Prentice (1927) 202
Cal. 215, 227; Reagh v. Kelley (1970) 10 Cal.App.3d 1082, 1089 [a “declaration
[of trust] must be reasonably certain in its terms”]; 60 Cal. Jur. 3d Trusts
§ 22 [“all express trusts, whether written or oral, must be reasonably certain
in their material terms”].) If a settlor intends to create a trust, but the trust’s
material terms are not sufficiently certain, the trust fails and the property at
issue becomes part of the residuary estate or passes by the laws of intestacy.
(Estate of Reed (1947) 82 Cal.App.2d 448, 449–450; In re Estate of Maloney
(1938) 27 Cal.App.2d 332, 333–334.)
      In the present case, Andrew did not present the court with a copy of the
1990 trust. Therefore, the only evidence concerning the terms of the 1990
trust (and by proxy, the identical contingency trust) was the testimony of
Andrew and his mother. Extrinsic evidence is admissible to prove the
contents of a missing or lost donative instrument. (Estate of Duke (2015) 61
Cal.4th 871, 888.) However, the court was under no duty to accept as true
the factual findings that Andrew hoped his extrinsic evidence would
establish. “ ‘The trial court [is] the trier of fact and the sole judge of the
credibility of witnesses.’ ” (Estate of Sapp (2019) 36 Cal.App.5th 86, 106.)
“ ‘[S]o long as the trier of fact does not act arbitrarily and has a rational
ground for doing so, it may reject the testimony of a witness even though the


                                         12
witness is uncontradicted.’ ” (In re Marriage of Grimes & Mou (2020) 45
Cal.App.5th 406, 422, italics added; Hicks v. Reis (1943) 21 Cal.2d 654, 659–
660 [“Provided the trier of the facts does not act arbitrarily, he may reject in
toto the testimony of a witness, even though the witness is uncontradicted.”].)
      The trial court did not expressly credit or discredit the testimony of
Andrew or his mother. However, we can assume for purposes of this appeal
that the court rendered implied findings that the witnesses’ testimony was
not credible and, on that basis, that the witnesses failed to establish the
material terms of the 1990 trust or the identical contingency trust. (See
Chin, supra, 194 Cal.App.4th at p. 708.) The court’s implied findings on

these disputed issues were neither irrational nor unreasonable.5
      The court could rationally find, for instance, that the witnesses were
not credible because they were motivated by a personal desire for Andrew to
inherit the entirety of his grandparents’ estate. (See Jennifer K. v. Shane K.
(2020) 47 Cal.App.5th 558, 579 [“ ‘ “In passing on the credibility of witnesses
and the weight to be given their testimony, the trier of fact is entitled to
consider their interest in the result of the case[] [and] their motives ….” ’ ”].)
Further, Andrew was a young child when he purportedly spoke with Thorpe
about the 1990 trust. In fact, by Andrew’s admission, he did not know what a


5      Andrew asserts there was no dispute regarding witness credibility or
any factual issue. The record reflects otherwise. In the proceeding below,
Andrew argued his testimony and his mother’s testimony proved he was the
sole beneficiary under the 1990 trust. By contrast, Broskowski argued there
was a “lack of any credible evidence [with] respect to any of the 1990 trust
terms,” Thorpe’s alleged statements to Andrew about the 1990 trust should
not be believed because Thorpe had “no inclination to tell Andrew the truth,”
“[t]here was not a single witness that [could] competently testify as to any of
the 1990 trust provisions,” and the “testimony purporting to establish the
terms of the 1990 trust [was] meaningless.” Clearly, there were disputes
about witness credibility and the terms of the 1990 trust.
                                        13
trust or a trustee was at the time of his alleged conversation with Thorpe.
The trial court could reasonably discredit Andrew’s testimony based on his
age and admitted lack of knowledge at the time of his alleged conversation
with Thorpe. Because the court could rationally discredit the witnesses’
testimony, the court could properly conclude their testimony did not establish
the material provisions of the 1990 trust or the contingency trust.
      Alternatively, the court could rationally find that Thorpe and Lorraine
did not accurately summarize the contents of the 1990 trust to Andrew or his
mother. Indeed, Andrew’s testimony suggested that Thorpe at times
misstated the contents of the donative instruments governing the disposition
of his estate. For instance, Andrew testified that Thorpe told him the 1990
trust disposed of “[e]verything they owned.” But as Andrew admits, the 1990
trust did not dispose of everything Thorpe and Lorraine owned; it disposed
only of their community property. Further, Andrew testified that Thorpe
once told him he “would be well provided for in his trust.” But by the time
that conversation allegedly took place, Thorpe had already revoked the 1990
trust and executed the 2004 trust, which designated Andrew as a mere
nominal beneficiary. Based on these discrepancies, the court reasonably
could find that Thorpe and Lorraine did not accurately convey the material
terms of the 1990 trust to Andrew or his mother. In the absence of
reasonable certainty concerning the material terms of the 1990 trust or the
contingency trust, the trial court properly found the trusts void.
      Even if the trial court believed that Andrew and his mother were
credible witnesses and that Thorpe and Lorraine accurately described the
1990 trust to them, we still would conclude that the court did not err in
finding the trusts uncertain. Andrew testified he “didn’t know specifics”
about the 1990 trust, never spoke with his grandparents about the


                                       14
revocability of the 1990 trust, and had only a “very rough” understanding the
estate would go to David and then to him at the age of 25. Andrew’s mother
provided similarly vague testimony that David would be the trust “owner” or
“heir to the trust,” and she admitted she was likewise unaware of whether
the trust was revocable. Further, neither witness testified about the form of
the trust, the duties or obligations the trust imposed on the trustee, the
precise assets constituting the trust property, or the distribution scheme in
any number of circumstances that might have arisen (if, for example, Thorpe
predeceased Lorraine, David predeceased Thorpe and/or Lorraine, or Andrew
predeceased Thorpe, Lorraine, and/or David). Based on these uncertainties,
we conclude the court did not err in finding that Andrew failed to establish
the material terms of the 1990 trust or the contingency trust. (See Balian v.
Balian’s Market (1941) 48 Cal.App.2d 150, 156, 155–156 [alleged oral trust
was void because it was “altogether too uncertain and tenuous”].)
      Because the trial court did not err in finding that Andrew failed to
establish the material terms of the 1990 trust or the contingency trust, the
court properly ruled that those trusts failed for uncertainty. Therefore,
Lorraine’s share of the community property passed to Thorpe in accordance
with the residuary clause of her pour-over will or, to the extent the residuary
clause did not encompass the community property at issue, through intestacy
(§ 6401, subd. (a)). In either case, the property went to Thorpe, who could
dispose of it as he saw fit. He did so pursuant to the 2004 trust.
                                       IV
                                DISPOSITION
      The order is affirmed. Broskowski is entitled to his costs on appeal.




                                       15
                  McCONNELL, P. J.

WE CONCUR:



IRION, J.



DATO, J.




             16